DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-4, 10, and 12 in the reply filed on 12/02/2022 is acknowledged.  The traversal is on the ground(s) that “the burden on the Patent Office to consider all of the groups together is less than the burden on Applicant/the public to prosecute/search the applications/patents separately”.  This is not found persuasive because the burden to search and examine multiple distinct inventions in a single application still exists, as explained in the restriction requirement filed 10/03/2022.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “flotation mechanism” in line 5.  It is unclear if the term singular or a plurality.  For the purposes of this examination, “flotation mechanism” will be read and examined as -- a flotation mechanism --. 
Claim 1 recites the limitation "the configuration" in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “said raking group raises/lowers” in line 8.  It is unclear as to how the symbol “/” in “raises/lowers” should be interpreted, whether said raking group “raises or lowers” or “raises and lowers”.  For the purposes of this examination, “said raking group raises/lowers” will be read and examined as -- said raking group raises and lowers --.
Claims 2-4, 10, and 12 depend on claim 1 and are therefore rejected in the same manner as claim 1.
Claim 10 recites the limitation “at least a control device …. configured to activate/deactivate” in line 3.  It is unclear as to how the symbol “/” in “activate/deactivates” should be interpreted, whether said control device is configured “activate or deactivate” or “activate and deactivate”.  For the purposes of this examination, “at least a control device …. configured to activate/deactivate” will be read and examined as -- at least a control device …. configured to activate and deactivate --. 
Claim 12 depend on claim 10 and is therefore rejected in the same manner as claim 10.

For the purposes of this examination, and as best understood by the Examiner, the claims will be read and examined as set forth above. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Yaske et al. (US 8,997,447).
Regarding claims 1-4 and 10, Yaske et al. discloses an agricultural raking machine, comprising:
 a frame (rake frame 10 and toolbar 7) configured to be towed (via tongue 11) by a towing vehicle; 
at least a raking group (rake wheels 6) assembled on said frame and provided with rotating comb-like elements (unnumbered, see fig.1) apt to move material mowed onto the ground to form a windrow ; and
flotation mechanism (includes hydraulic cylinder 14, accumulator 40, take-up cylinder 41) associated to said raking group and to said frame, the configuration being such that, at variations in height from the ground, said raking group raises and lowers with respect to said frame (col.5, lines 5-9), per claim 1;
said flotation mechanism comprises at least a flotation device (14) comprising a fixed portion (unnumbered, typically the cylinder portion of a hydraulic cylinder) and a sliding portion (unnumbered, typically the piston rod of a hydraulic cylinder) associated to said fixed portion (see FIGS.5B, 6B, 7B, which shows extension/retraction of unnumbered piston rod of hydraulic cylinder 14), per claim 2;
wherein said flotation device comprises a hydraulic actuation device (14) provided with a working fluid (oil, per col.5, line 40), said hydraulic actuation device being movable between a floating configuration (see FIGS.4B, 5B, in float mode), wherein said working fluid is free to slide (col.6, lines 29-33), and a locking configuration (see FIG.6B, in transport up-stop), wherein said working fluid is kept in pressure (col.6, lines 20-25), per claim 3;
wherein said hydraulic actuation device (14) comprises a cylinder fastened to said frame (7) and provided with an inlet (33, shown in FIG.3) for said working fluid; 
a piston fastened to said raking group and at least partially inserted in said cylinder to interfere with said working fluid;
and in said floating configuration, said piston being able to slide in said cylinder (depicted in FIGS.4B, 5B, 6B, 7B, 8B; and as is known with typical hydraulic cylinders.  See col.5, lines 37-53), per claim 4;
comprising at least a control device (refer to hydraulic circuit shown in FIG.3, which includes tractor remote valve 87, “a circuit for controlling hydraulic suspension cylinders 14”, per col.5, lines 1+) connected to said flotation mechanism and configured to activate and deactivate hydraulically said flotation mechanism, per claim 10;
wherein said control device comprises at least a switch element (either tractor remote valve 81, which is switched between one position which will cause the rake wheels 6 to lift, or another position which will case the rake wheels 6 to lower, or in the middle position, which will hold the rake wheels in a set position, according to col.5, lines 29-35; and/or valve 39, wherein the valve 39 switches between allowing flow and blocking flow, as disclosed in col.5, lines 18-22, and manually or electronically operated by the operator, per col.5, line 66  - col.6, line 1) and operatively connected to a hydraulic actuation group for a selective actuation of said flotation mechanism (see circuit shown in FIG.3), per claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Lesher et al. (US 5,203,154) shows a switch element 64a used in a hydraulic circuit as shown in FIG5 (relevant to claim 12).  
Bellamy et al. (US 10,448,573) discloses a similar lift/lower/flotation hydraulic actuation group, as shown in FIGS.11-12 and a control device 100 with switch elements 120-124, similar to claimed invention. 
Webster (US 4,723,401) also discloses a similar raking machine having a flotation device (lift cylinder 28 with flotation spring 27; see FIG.4) having a flotation configuration (col.9, lines 39-41) and a locked configuration (col.10, lines 54-57).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/             Examiner, Art Unit 3671